



Exhibit 10.12


FORM OF AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
PERFORMANCE UNIT GRANT LETTER
This PERFORMANCE UNIT GRANT, dated _______________ (the “Date of Grant”), is
delivered by AmeriGas Propane, Inc. (the “Company”) to you (the “Participant”).
RECITALS
WHEREAS, the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P. (the “Plan”) provides for the grant of performance units
(“Performance Units”) with respect to common units of AmeriGas Partners, L.P.
(“APLP”);
WHEREAS, the Plan has been adopted by the Board of Directors of the Company, and
approved by the common unit holders of APLP (“Unitholders”);
WHEREAS, a Performance Unit is a performance unit that represents the value of
one common unit of APLP (“Common Unit”);
WHEREAS, the Compensation/Pension Committee of the Board of Directors of the
Company (the “Committee”) has decided to grant Performance Units to the
Participant on the terms described below; and
WHEREAS, the Participant’s portal in the Morgan Stanley website for Plan
participants (the “Grant Summary”) sets forth the target number of Performance
Units granted to the Participant with respect to this grant as described in this
grant letter (the “Grant Letter”).
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of the number of Performance Units specified in the
Grant Summary (the “Target Award”). The Performance Units will be earned and
payable if and to the extent that the Performance Goals (described below) and
other conditions of the Grant Letter are met. The Performance Units are granted
with Distribution Equivalents (as defined in the Plan).


1



--------------------------------------------------------------------------------





2.    Performance Goals: Overview.
(a)    Conditions to Payment. The Participant shall earn the right to payment of
the Performance Units if the Performance Goals described below are met for the
Performance Period (as described below), and if the Participant continues to be
employed by, or provide service to, the Company and its Affiliates (as defined
in the Plan) through December 31, _______. All payments described in this
Section 2 with respect to the Performance Units are subject to the Participant’s
continued employment or service with the Company and its Affiliates through
December 31, _____, except as provided in Section 4 or 7.
(b)    Performance Period. The Performance Period with respect to the
Performance Goals is the period beginning January 1, _____ and ending December
31, _____.
(c)    Certification by the Committee. After the end of the Performance Period,
the Committee will determine whether and to what extent the Performance Goals
have been met and the amount, if any, to be paid with respect to the Performance
Units.
3.    Performance Goals.
(a)    The Target Award will be payable if and to the extent that the Total
Unitholder Return (“TUR”) for APLP equals the median TUR of the Peer Group set
forth in Exhibit A and described below (the “Peer Group”) for the Performance
Period and the Participant continues in employment or service with the Company
or an Affiliate through December 31, 2021, subject to Sections 4 and 7 below.
(b)    For purposes of calculations under this Section 3, the Peer Group
consists of those specified companies from the Tortoise MLP Index, as set forth
on the attached Exhibit A. If a company is added to the Tortoise MLP Index
during the Performance Period, that company is not included in the TUR
calculation. A company that is included in the Peer Group, as set forth in
Exhibit A, will be removed from the TUR calculation only if the company ceases
to exist as a publicly traded entity during the Performance Period, consistent
with the methodology described in subsection (c) below. The actual award of
Performance Units with respect to TUR performance may be higher or lower than
the Target Award, or it may be zero, based on APLP’s TUR percentile rank
relative to the companies in the Peer Group, as follows:




2



--------------------------------------------------------------------------------






APLP's TUR Rank Based on the Peer Group
(Percentile)
 
Percentage of Target Award
90th
 
200%
75th
 
162.5%
60th
 
125%
50th
 
100%
40th
 
70%
25th
 
25%
less than 25th
 
0%






The award percentage will be interpolated between each of the measuring points.
(c)    For purposes of calculating TUR for the Performance Goals under this
Section 3, TUR shall be calculated by the Company using the comparative returns
methodology used by Bloomberg L.P. or its successor at the time of the
calculation. The price used for determining TUR at the beginning and the end of
the Performance Period will be the average price for the calendar quarter
preceding the beginning of the Performance Period (i.e., the calendar quarter
ending on December 31, _____) and the calendar quarter ending on the last day of
the Performance Period (i.e., the calendar quarter ending on December 31,
_____), respectively. The TUR calculation gives effect to all dividends
throughout the Performance Period as if they had been reinvested.
(d)    The Target Award is the amount designated for 100% (50th TUR rank)
performance. Under this Section 3, the Participant can earn up to 200% of the
Target Award if APLP’s TUR percentile rank exceeds the 50th TUR percentile rank,
according to the foregoing schedule.
4.    Termination of Employment or Service.
(a)    Except as described below, if the Participant ceases to be employed by,
or provide services to, the Company and its Affiliates before December 31,
_____, the Performance Units and all Distribution Equivalents credited under
this Grant Letter will be forfeited.
(b)    If the Participant terminates employment or service with the Company and
its Affiliates on account of Retirement (as defined below), Disability (as
defined in the Plan) or death, the Participant will earn a pro-rata portion of
the Participant’s outstanding Performance Units and Distribution Equivalents, if
the Performance Goals and the requirements of this Grant Letter are met. The
prorated portion will be determined as the amount that would otherwise be paid
after December 31, _____, based on achievement of the Performance Goals for the
Performance Period, multiplied by a fraction, the numerator of which is the
number of calendar years from January 1, _____ through December 31, _____in
which the Participant has been employed by, or provided service to, the Company
or its Affiliates and the denominator of which is three. For purposes of the
proration calculation, the calendar year in which the Participant’s


1



--------------------------------------------------------------------------------





termination of employment or service on account of Retirement, Disability, or
death occurs will be counted as a full year.
(c)    In the event of termination of employment or service with the Company and
its Affiliates on account of Retirement, Disability or death, the prorated
amount shall be paid between January 1, _____ and March 15, _____ pursuant to
Section 5, except as provided in Section 7.
5.    Payment with Respect to Performance Units. If the Committee determines
that the conditions to payment of the Performance Units have been met, the
Company shall pay to the Participant (i) Common Units equal to the number of
Performance Units to be paid according to achievement of the Performance Goals,
up to the Target Award, provided that the Company may withhold Common Units to
cover required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect of the Performance Units earned up to the
Target Award, and (ii) cash in an amount equal to the Fair Market Value (as
defined in the Plan) of the number of Common Units equal to the Performance
Units to be paid in excess of the Target Award, subject to applicable tax
withholding. Payment shall be made between January 1, _____ and March 15, _____,
except as provided in Section 7.
6.    Distribution Equivalents with Respect to Performance Units.
(a)    Distribution Equivalents shall accrue with respect to Performance Units
and shall be payable subject to the same Performance Goals and terms as the
Performance Units to which they relate. Distribution Equivalents shall be
credited with respect to the Target Award of Performance Units from the Date of
Grant until the payment date. If and to the extent that underlying Performance
Units are forfeited, all related Distribution Equivalents shall also be
forfeited.
(b)    While the Performance Units are outstanding, the Company will keep
records of Distribution Equivalents in a bookkeeping account for the
Participant. On each payment date for a distribution paid by APLP on its Common
Units, the Company shall credit to the Participant’s account an amount equal to
the Distribution Equivalents associated with the Target Award of Performance
Units held by the Participant on the record date for the distribution. No
interest will be credited to any such account. The Distribution Equivalents
shall be payable if and to the extent that the underlying Performance Units are
payable. The target amount of Distribution Equivalents (100% of the Distribution
Equivalents credited to the Participant’s account) will be payable if the
Performance Goals are met at target, subject to continued employment. The
Participant can earn from 0% to 200% of the target amount of the Distribution
Equivalents based on attainment of the Performance Goals and continued
employment or service with the Company or an Affiliate.
(c)    Except as described in Section 4(b) above or Section 7, if the
Participant’s employment or service with the Company and its Affiliates
terminates before December 31, _____, all Distribution Equivalents will be
forfeited.


4



--------------------------------------------------------------------------------





(d)    Distribution Equivalents will be paid in cash at the same time and on the
same terms as the underlying Performance Units are paid, after the Committee
determines that the conditions to payment have been met.
7.    Change of Control.
(a)    If a Change of Control (as defined below) occurs, the Performance Units
and Distribution Equivalents shall not automatically become payable upon the
Change of Control but, instead, shall become payable as described in this
Section 7. The Committee may take such other actions with respect to the
Performance Units and Distribution Equivalents as it deems appropriate pursuant
to the Plan. The term “Change of Control” shall mean a Change of Control, as
defined in the Plan. In addition, “Change of Control” shall include any of the
events with respect to UGI Utilities, Inc. (“Utilities”) defined as a “Change of
Control” on Exhibit B hereto to the extent that the Participant is employed by
Utilities or a subsidiary of Utilities as of the date of the occurrence of such
event.
(b)    If a Change of Control occurs on or before December 31, _____, the
Committee shall calculate a Change of Control Amount as follows:
(i)    The Performance Period shall end as of the closing date of the Change of
Control (the “Change of Control Date”). The TUR ending date calculations for the
Performance Period shall be based on the 90 calendar day period ending on the
Change of Control Date.
(ii)    The Committee shall calculate a “Change of Control Amount” equal to the
greater of (A) the Target Award amount or (B) the amount of Performance Units
that would be payable based on the Company’s achievement of the Performance
Goals as of the Change of Control Date as described in subsection (i) above.
(iii)    The Change of Control Amount shall include related Distribution
Equivalents and, if applicable, interest, as described below.
(iv)    The Committee shall determine whether the Change of Control Amount
attributable to Performance Units shall be (A) converted to units with respect
to shares or other equity interests of the acquiring company or its parent
(“Successor Units”), in which case Distribution Equivalents shall continue to be
credited on the Successor Units, or (B) valued based on the Fair Market Value of
the Performance Units as of the Change of Control Date and credited to a
bookkeeping account for the Participant, in which case interest shall be
credited on the amount so determined at a market rate for the period between the
Change of Control Date and the applicable payment date. Notwithstanding the
provisions of Section 5, all payments on and after a Change of Control shall be
made in cash. If alternative (A) above is used, the cash payment shall equal the
Fair Market Value on the date of payment of the number of shares or other equity
interests underlying the Successor Units, plus accrued Distribution Equivalents.
All payments shall be subject to applicable tax withholding.


5



--------------------------------------------------------------------------------





(c)    If a Change of Control occurs and the Participant continues in employment
or service with the Company or an Affiliate through December 31, _____, the
Change of Control Amount shall be paid in cash between January 1, _____ and
March 15, ______.
(d)    If a Change of Control occurs and the Participant has a Termination
without Cause or a Good Reason Termination, in either case upon or within two
years after the Change of Control Date and before December 31, _____ , the
Change of Control Amount shall be paid in cash within 30 days after the
Participant’s separation from service, subject to Section 15 below.
(e)    If a Change of Control occurs and the Participant terminates employment
or service with the Company and its Affiliates on account of Retirement,
Disability or death upon or after the Change of Control Date and before December
31, _____ , the Change of Control Amount shall be paid in cash within 30 days
after the Participant’s separation from service, subject to Section 15 below;
provided that, if required by section 409A, if the Participant’s Retirement,
Disability or death occurs more than two years after the Change of Control Date,
payment will be made between January 1, _____ and March 15, _____, and not upon
the earlier separation from service.
(f)    If a Participant’s employment or service with the Company and its
Affiliates terminates on account of Retirement, death or Disability before a
Change of Control, and a Change of Control subsequently occurs on or before
December 31, _____, the prorated amount described in Section 4(b) shall be
calculated by multiplying the fraction described in Section 4(b) by the Change
of Control Amount. The prorated Change of Control Amount shall be paid in cash
within 30 days after the Change of Control Date, subject to Section 15 below.
8.    Restrictive Covenants.
(a)    The Participant acknowledges and agrees that, in consideration for the
grant of Performance Units, the Participant agrees to comply with all written
restrictive covenants and agreements with the Company and its affiliates,
including non-competition, non-solicitation and confidentiality covenants
(collectively, the “Restrictive Covenants”).
(b)    The Participant acknowledges and agrees that in the event the Participant
breaches any of the Restrictive Covenants:
(i)The Committee may in its discretion determine that the Participant shall
forfeit the outstanding Performance Units (without regard to whether the
Performance Units have vested), and the outstanding Performance Units shall
immediately terminate; and
(ii)    If the Participant breaches any of the Restrictive Covenants within 12
months following receipt of any Common Units upon settlement of the Performance
Units, the Committee may in its discretion require the Participant to return to
the Company any such Common Units; provided, that if the Participant has
disposed of any such Common Units received upon settlement of the Performance
Units, then the


6



--------------------------------------------------------------------------------





Committee may require the Participant to pay to the Company, in cash, the fair
market value of such Common Units as of the date of disposition.
9.    Definitions. For purposes of this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Employed by, or provide service to, the Company or its Affiliates” shall
mean employment or service as an employee or director of the Company or its
Affiliates. The Participant shall not be considered to have a termination of
employment or service under this Grant Letter until the Participant is no longer
employed by, or performing services for, the Company and its Affiliates.
(b)    “Good Reason Termination” shall mean a termination of employment or
service with the Company and its Affiliates initiated by the Participant upon or
after a Change of Control upon one or more of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Grant Letter, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 17, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice within 90 days after the event that gives
rise to the Good Reason Termination. Within 30 days after notice has been
provided, the Company and its Affiliates shall have the opportunity, but shall
have no obligation, to cure such events or conditions that give rise to the Good
Reason Termination. If the Company or an Affiliate does not cure such events or
conditions within the 30-day period, the Participant may terminate employment or
service with the Company and its Affiliates based on Good Reason Termination
within 30 days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(c)    “Retirement” means the Participant’s separation from employment or
service with the Company and its Affiliates upon or after attaining (i) age 55
with at least 10 years of service


7



--------------------------------------------------------------------------------





with the Company and its Affiliates, or (ii) age 65 with at least 5 years of
service with the Company and its Affiliates.
(d)    “Termination without Cause” means termination of employment or service by
the Company and its Affiliates for the convenience of the Company or an
Affiliate for any reason other than (i) theft, misappropriation of funds or
conduct that has an adverse effect on the reputation of the Company and its
Affiliates, (ii) conviction of a felony or a crime involving moral turpitude,
(iii) material breach of the Company’s or an Affiliate’s written code of
conduct, or other material written employment policies, applicable to the
Participant, (iv) breach of any written confidentiality, non-competition or
non-solicitation covenant between the Participant and the Company or an
Affiliate, (v) gross misconduct in the performance of duties, or (vi)
intentional refusal or failure to perform the material duties of the
Participant’s position. 
10.    Withholding. All payments under this Grant Letter are subject to
applicable tax withholding. The Participant shall be required to pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any federal (including FICA), state, local or other taxes that
the Company is required to withhold with respect to the payments under this
Grant Letter. The Company may withhold from cash distributions to cover required
tax withholding, or may withhold Units to cover required tax withholding in an
amount equal to the minimum applicable tax withholding amount.
11.    Grant Subject to Plan Provisions and Company Policies; Committee
Discretion.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Performance Units and Distribution Equivalents are
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Common Units, (ii) adjustments
pursuant to Section 5(c) of the Plan and (iii) other requirements of applicable
law.
(b)    The Committee shall have the sole and absolute authority to interpret and
construe the grant pursuant to the terms of the Plan, including discretion to
determine whether and to what extent the Performance Goals are met and, when
calculating performance results, to make such adjustments as it deems
appropriate. The Committee’s decisions shall be conclusive as to any questions
arising hereunder.
(c)    This Performance Unit grant and all Common Units issued pursuant to this
Performance Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of UGI Corporation or the Company
and any applicable clawback and other policies implemented by the Board of
Directors of UGI Corporation or the Company, as in effect from time to time.
12.    No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and its Affiliates and shall not interfere in any way
with the right of the Company and its Affiliates to


8



--------------------------------------------------------------------------------





terminate the Participant’s employment at any time. The right of the Company and
its Affiliates to terminate at will the Participant’s employment at any time for
any reason is specifically reserved.
13.    No Unit Holder Rights. Neither the Participant, nor any person entitled
to receive payment in the event of the Participant’s death, shall have any of
the rights and privileges of a Unitholder with respect to the Common Units
related to the Performance Units, unless and until Common Units have been
distributed to the Participant or successor.
14.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. If the Participant dies, any payments to
be made under this Grant Letter after the Participant’s death shall be paid to
the Participant’s estate. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and Affiliates.
15.    Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, or an exception, and
shall be administered accordingly. Any reference to a Participant’s termination
of employment or service shall mean a Participant’s “separation from service,”
as such term is defined under section 409A. For purposes of section 409A, each
payment of compensation under this Grant Letter shall be treated as a separate
payment. Notwithstanding anything in this Grant Letter to the contrary, if the
Participant is a “key employee” under section 409A and if payment of any amount
under this Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amount
shall be delayed as required by section 409A and shall be paid within 10 days
after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of section 409A shall be paid
to the personal representative of the Participant’s estate within 60 days after
the date of the Participant’s death. Notwithstanding anything in this Grant
Letter to the contrary, if a Change of Control is not a “change in control
event” under section 409A, any Performance Units and Distribution Equivalents
that are payable pursuant to Section 7 shall be paid to the Participant between
January 1, _____ and March 15, _____, and not upon the earlier separation from
service, if required by section 409A.
16.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
17.    Notice. Any notice to the Company provided for in this Grant Letter shall
be addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


9



--------------------------------------------------------------------------------





18.    Acknowledgement. By accepting this grant through the Morgan Stanley
on-line system, the Participant (i) acknowledges receipt of the Plan
incorporated herein, (ii) acknowledges that he or she has read the Grant Summary
and Grant Letter and understands the terms and conditions of them, (iii) accepts
the Performance Units described in the Grant Letter, (iv) agrees to be bound by
the terms of the Plan and the Grant Letter, and (v) agrees that all the
decisions and determinations of the Board or the Committee shall be final and
binding on the Participant and any other person having or claiming a right under
this grant.


10



--------------------------------------------------------------------------------







EXHIBIT A
Performance Period January 1, through December 31,
Peer Group


11



--------------------------------------------------------------------------------








ARLP Alliance Resource Partners, L.P.
ANDX Andeavor Logistics LP
BSM Black Stone Minerals, L.P.
BPMP BP Midstream Partners LP
BPL Buckeye Partners, L.P.
CINR Ciner Resources LP
CCR CONSOL Coal Resources LP
CEQP Crestwood Equity Partners LP
CAPL CrossAmerica Partners LP
UAN CVR Partners, LP
CVRR CVR Refining, LP
DKL Delek Logistics Partners, LP
DMLP Dorchester Minerals, L.P.
EVA Enviva Partners, LP
EQM EQT Midstream Partners, LP
GLOP GasLog Partners LP
GEL Genesis Energy, L.P.
GLP Global Partners LP
GMLP Golar LNG Partners LP
GPP Green Plains Partners LP
HMLP Höegh LNG Partners LP
HEP Holly Energy Partners, L.P.
KNOP KNOT Offshore Partners LP
MMLP Martin Midstream Partners
NGL NGL Energy Partners LP
NBLX Noble Midstream Partners LP
NS NuStar Energy L.P.
PBFX PBF Logistics LP
PSXP Phillips 66 Partners LP
SHLX Shell Midstream Partners, L.P.
SRLP Sprague Resources LP
SPH Suburban Propane Partners, L.P.
SUN Sunoco LP
TCP TC PipeLines, LP
TLP Transmontaigne Partners L.P.
USDP USD Partners LP
WLKP Westlake Chemical Partners LP




1



--------------------------------------------------------------------------------





EXHIBIT B


Change of Control with Respect to Utilities


For purposes of this Grant Letter, each of the following events shall constitute
a “Change of Control” for Participants who are employees of UGI Utilities, Inc.
(“Utilities”) or a subsidiary of Utilities as of the date of the occurrence of
such event. Unless otherwise defined herein, capitalized terms are used as
defined in the Plan (including, without limitation, Exhibit A thereto).


“Change of Control” shall include any of the following events:


(A)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of Utilities or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of Utilities entitled to vote generally in the election of directors;
or
    
(B)    Completion by Utilities of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of Utilities’ outstanding common stock and voting securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of Utilities’
outstanding common stock and voting securities, as the case may be; or


(C)    Completion of a complete liquidation or dissolution of the Utilities or
sale or other disposition of all or substantially all of the assets of Utilities
other than to a corporation with respect to which, following such sale or
disposition, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of Utilities’ outstanding common stock and voting
securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of Utilities’ outstanding common stock and
voting securities, as the case may be, immediately prior to such sale or
disposition.


2

